UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  February 28, 2011 Item 1: Reports to Shareholders Vanguard U.S. Growth Fund Semiannual Report February 28, 2011 > Vanguard U.S. Growth Fund returned more than 32% for the six months ended February 28, 2011, ahead of the results of its comparative standards. > Growth stocks of all sizes generally outperformed their value-oriented counterparts as the economic outlook brightenedalthough the recent oil price shock and tragedy in Japan have made investors wary. > Information technology, the funds largest sector by far, contributed the most to its success. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 24 Trustees Approve Advisory Agreements. 26 Glossary. 28 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended February 28, 2011 Total Returns Vanguard U.S. Growth Fund Investor Shares 32.17% Admiral Shares 32.36 Russell 1000 Growth Index 31.04 Large-Cap Growth Funds Average 29.55 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance August 31, 2010 , Through February 28, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $14.75 $19.38 $0.108 $0.000 Admiral Shares 38.20 50.20 0.339 0.000 1 Chairmans Letter Dear Shareholder, As investors became more confident about prospects for the global economy, growth stocks generally outperformed their value-oriented brethren, providing a favorable environment for your fund. For the six months ended February 28, 2011, Vanguard U.S. Growth Fund returned more than 32%, outpacing its large-company growth comparative standards and the broad U.S. stock marketwhich is diversified across growth and value stocks. Information technology holdings powered the funds performance. IT represented almost 40% of total fund assets at the end of the period, and made a similar contribution to total return. In October, as we described in the funds annual report, we appointed two new advisory firms to Vanguard U.S. Growth Fund. Longtime Vanguard partner Wellington Management Company, llp , and Delaware Management Companyboth of which trace their roots to 1929replaced AllianceBernstein L.P. Also in October, at William Blair & Company, L.L.C., James Golan and Tracy McCormick joined the funds management team. John Jostrand transitioned off the team in December, to focus on his other portfolio management responsibilities at William Blair. We thank John for his service since 2004. Please note that as part of our ongoing efforts to lower the cost of investing for all of our clients, we have broadened the 2 availability of our lower-cost Admiral Shares, reducing the Admiral minimums for most of our actively managed funds to $50,000 from $100,000. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the six months ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. Interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period, but then moved higher, putting pressure on bond prices. For the six months, the broad Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.51 1.72 4.07 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 2.16 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt, as investors stretched for yield beyond government securities, where rates remained low by historical standards. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Exceptional strength from expected and unexpected sources As the economy continued to grind into gearmore slowly than we might have likedVanguard U.S. Growth Fund earned robust returns in sectors that are keenly sensitive to the rhythms of the business cycle, including materials, industrials, and information technology, where corporate spending usually picks up along with the economy. Led by IT, each of these sectors advanced more than 30% in the six months. There was widespread strength across information technology, the funds largest sector, especially among semiconductor firms, communications equipment makers, and computers. Apple (+45%), still the funds largest holding, was also its best contributoradding nearly 3 percentage points to the funds return. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.48% 0.32% 1.37% The fund expense ratios shown are from the prospectus dated April 8, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratios were 0.44% for Investor Shares and 0.29% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Large-Cap Growth Funds. 4 Soaring commodity prices and rising demandnotably from emerging markets such as Chinalifted the small materials sector, especially chemical companies and metals and mining firms. At the same time, a wide range of industrial holdings benefited from the more vigorous economy, including makers of machinery and electrical equipment. It was the energy sector, however, that notched the highest six-month returnmore than 50% in both the fund and its benchmark index. Rising crude oil prices and firm demand helped, of course. The Gulf of Mexico oil spill last April also played a key role: The stock prices of many companies that provide equipment, drilling, and other technology and services were hit hard by the oil spill, then soared after BP capped the well. For example, National Oilwell Varco more than doubled over the six months through the end of February, and top-ten holding Schlumberger returned more than 76%. Relative to the benchmark, the advisors selections among communications equipment, internet, and computer companies added almost 2 percentage points to the funds performance. Beyond IT, a home to many classic growth stocks, the advisors found success in some less expected places. Being highly selective among consumer staples companies helped the fund outperform the index in that sector by almost 1 percentage point. And in health care, the advisors sidestepped the decline in a major pharmaceutical company. Results were held back by some consumer discretionary and financial holdings, and a few opportunities were missed in energy. For more about the advisors strategy and the funds positioning during the six months, please see the Advisors Report that follows this letter. Improved performance, but too soon to judge We are encouraged by the U.S. Growth Funds performance in the first six months of the new fiscal year. The addition of two new advisory firms in October limits the relevance of this funds long-term record, but the funds recent results affirm our confidence that, over time, the funds advisors will be able to restore some of the U.S. Growth Funds luster after a lengthy period of disappointing performance. Equity returns in the last six months were exceptional. After stumbling in August, markets gained ground each month thereafter. Consumer confidence was so strong that when Irelands budget challenges became front-page news in late 2010, investors responded with more of a hiccup than a gaspa marked contrast to the response to the Greek crisis last spring. As I write this letter, however, investor confidence is being tested by the dramatic events unfolding daily in the Middle East, spiking oil prices, and the uncertain ramifications of the tragedy 5 in Japan. These events serve as reminders of the importance of diversifying your assets among low-cost funds that help you keep more of their returns. Within a balanced portfolio, Vanguard U.S. Growth Fund can provide low-cost exposure to the potential opportunities among high-quality, blue chip growth companies. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2011 6 Advisors Report For the half-year ended February 28, 2011, Vanguard U.S. Growth Fund returned more than 32%, finishing ahead of its comparative standards. In early October, Wellington Management Company, llp , and Delaware Management Company joined William Blair & Company, L.L.C., replacing AllianceBernstein L.P. The use of multiple independent advisors enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the six months and of how the portfolios positioning reflects this assessment. These reports were prepared on March 10, 2011. Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 35 1,419 Employs proprietary fundamental research and a Company, LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends, and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Delaware Management Company 35 1,390 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair & Company, L.L.C. 28 1,108 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 2 64 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Wellington Management Company, llp Portfolio Manager: Andrew J. Shilling, CFA, Senior Vice President We seek to provide attractive long-term total returns by using proprietary fundamental research and a rigorous valuation discipline to invest in successful, high-quality, large-cap companies with sustainable growth. We believe that stock prices often overreact to short-term trends, and that our bottom-up, research-intensive approach focused on longer-term fundamentals will enable us to outperform the market over time. U.S. equities continued their ascent through late 2010 and into 2011, driven by investors enthusiasm for additional government debt purchases by the Federal Reserve, the extension of federal tax cuts, strong earnings growth, and generally improving economic data. Since its inception in October 2010, our portion of the fund has performed well, with strong stock selection in the consumer discretionary sector and several favorable sector allocation decisionsincluding lower-than-benchmark weights in under-performing health care and consumer staples. An underweighting in the strong energy sector and some other allocation decisions held back performance. Top contributors to our relative returns included National Oilwell Varco, an equipment and services provider for oil and gas drilling and production operations, and online travel company priceline.com. National Oilwell rose after reporting better-than-expected results, and is well positioned to benefit from increasing demand for new and replacement high-capability drilling and well-completion equipment. Priceline.com continued to benefit from growing internet-based commerce and travel trends in Europe and across the globe. Cisco Systems and Dolby Laboratories were among our notable relative detractors. We sold our position in Cisco, a leading supplier of networking equipment and network management services for the internet, after the company released a disappointing revenue and earnings outlook. Dolby Laboratories, a developer of products and technologies used in the entertainment industry, underperformed as investors were concerned that weak PC and television trends may dampen earnings. Despite equities surge, macroeconomic uncertainty remains, with heightened geopolitical risks in North Africa and the Middle East. We continue to focus our analysis at the individual company level, using fundamental research for early identification of companies with sustainable growth and superior business models. We believe the breadth, depth, and strength of our research resources give us an inherent advantage in identifying growth companies with high cash-flow returns on investment, strong balance sheets, experienced and proven management, and the ability to maintain above-average growth. 8 Delaware Management Company Portfolio Managers: Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Jeffrey S. Van Harte, CFA, Senior Vice President and CIOFocus Growth Equity We focus on owning what we consider to be strong long-term growth companies with solid business models and competitive positions that we believe can increase market share and deliver shareholder value in a variety of market environments. From October 2010, when we became an advisor, through February 28, 2011, our portion of the fund had a double-digit gain. Our largest contributor to performance was Polycom, whose earnings reports beat expectations in many metrics, including revenues, margins, and backlog. We believe the company is participating in a strong long-term growth area of technology innovation in videoconferencing that is resulting in an improved user experience. The quantifiable return on investment from this technology should lead to continued growth. Another strong contributor was priceline.com, which we have owned since the inception of our Vanguard relationship. The stock price had declined dramatically in mid-2010 on concerns about the impact on earnings of the Icelandic volcano eruption and the Greek credit crisis. These concerns proved unfounded just a few months later, as the company posted very strong earnings again and said that it anticipated higher future growth. Visa was one of the largest detractors from our performance. In mid-December, the Federal Reserves preliminary interpretation of proposed legislation caused a significant correction in the stocks of the credit card networks. We do not believe the legislation will be enacted as is, and we think the market has substantially overestimated the negative impact on these companies. If were correct, and the outstanding fundamentals of these companies dont change meaningfully, the market will decrease the cost of capitalwhich translates to higher multiples and potentially significant price appreciation. We believe investors are still uncertain about the level of future global economic growth. The lingering effects of the credit crisis could lead to moderate growth, at best, and are likely to continue to result in often conflicting economic data points and a variety of company fundamental outcomes depending on the quality of a companys business model, competitive position, and management. We believe we own a portfolio of companies with superior quality in these key areas. 9 William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Principal Tracy McCormick, Principal The stock market took off at the end of August after the Federal Reserve said it was prepared to respond with additional quantitative easing; the Feds plans were officially announced in November. Better-than-expected company earnings, positive economic reports, and extension of the Bush-era tax cuts also boosted equities. More recently, although concerns have flared up over conflicts in the Middle East and the potential for rising inflation with increased commodities prices, equity market returns have remained positive. Our best performer was Schlumberger, helped by solid earnings and rising oil prices. We expect the stock to benefit from the upcoming deepwater drilling cycle. Rockwell Automation also did well as original equipment manufacturers sought its products and services to reduce costs and enhance productivity. The information technology sector was another area of strength. Agilent Technologies gained ground on higher-than-anticipated earnings; we believe the company should benefit from continued margin improvement resulting from restructuring, expansion into Asian economies, and cross-selling opportunities from the recent Varian acquisition. Other notable IT contributors were QUALCOMM and eBay. One of our largest stock detractors was PepsiCo, one of our top holdings. It reported earnings in line with expectations, but given the strong move by the market overall, this high-quality staple franchises flat absolute return resulted in relative underperformance. In terms of sectors, consumer discretionary was challenging. Strong performance from Johnson Controls was overshadowed by positive, but weak, relative returns from Discovery Communications, McDonalds, and Yum! Brands. For 2011, the U.S. economy is likely to experience moderate growth amid a stabilized and improving macroeconomic environment. While many risks to economic growth remain, the Federal Reserve continues to be very accommodative in its policy, assisting asset prices, businesses, and wages. Also, U.S. corporations have strong, cash-rich balance sheets; they are likely to increase their capital investment, raise dividend payouts, buy back stock, and pursue acquisitions. We believe the broadening economic recovery and a more stable growth outlook should favor stock pickers and our quality growth philosophy. At the heart of our process is deep fundamental research, leading us to durable business franchises with strong competitive advantages and growth leadership. 10 U.S. Growth Fund Fund Profile As of February 28, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.48% 0.32% 30-Day SEC Yield 0.38% 0.54% Portfolio Characteristics Russell DJ 1000 U.S. Total Growth Market Fund Index Index Number of Stocks 116 626 3,845 Median Market Cap $28.4B $40.1B $31.4B Price/Earnings Ratio 22.4x 18.2x 17.9x Price/Book Ratio 3.4x 3.8x 2.3x Return on Equity 22.6% 25.3% 19.2% Earnings Growth Rate 11.4% 10.2% 5.4% Dividend Yield 0.8% 1.4% 1.6% Foreign Holdings 5.2% 0.0% 0.0% Turnover Rate (Annualized) 102%   Short-Term Reserves 0.9%   Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 17.2% 14.3% 11.8% Consumer Staples 3.7 9.1 9.1 Energy 8.7 11.8 11.6 Financials 8.4 4.8 16.6 Health Care 8.8 9.8 10.5 Industrials 9.8 13.3 11.4 Information Technology 38.1 31.0 18.9 Materials 3.9 5.0 4.5 Telecommunication Services 1.3 0.8 2.5 Utilities 0.1 0.1 3.1 Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index Index R-Squared 0.98 0.96 Beta 0.97 0.93 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 5.7% QUALCOMM Inc. Communications Equipment 4.0 Google Inc. Class A Internet Software & Services 2.9 EOG Resources Inc. Oil & Gas Exploration & Production 2.3 priceline.com Inc. Internet Retail 2.2 eBay Inc. Internet Software & Services 2.1 Schlumberger Ltd. Oil & Gas Equipment & Services 2.0 Allergan Inc. Pharmaceuticals 1.9 NIKE Inc. Class B Footwear 1.8 CME Group Inc. Specialized Finance 1.7 Top Ten 26.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 8, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratios were 0.44% for Investor Shares and 0.29% for Admiral Shares. 11 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 11.53% 0.96% -3.64% Admiral Shares 8/13/2001 11.74 1.17 0.07 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 12 U.S. Growth Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (16.9%) * priceline.com Inc. 190,100 86,283 NIKE Inc. Class B 795,500 70,823 Johnson Controls Inc. 1,494,930 60,993 Lowes Cos. Inc. 2,240,820 58,642 * Apollo Group Inc. Class A 1,075,300 48,668 Staples Inc. 2,260,550 48,150 Harley-Davidson Inc. 957,150 39,071 * Ctrip.com International Ltd. ADR 801,400 31,070 News Corp. Class A 1,570,960 27,288 Marriott International Inc. Class A 604,400 23,698 Polo Ralph Lauren Corp. Class A 185,770 23,539 * Ford Motor Co. 1,496,570 22,523 * Discovery Communications Inc. Class A 515,500 22,223 Walt Disney Co. 499,070 21,829 Coach Inc. 335,830 18,444 Scripps Networks Interactive Inc. Class A 344,717 17,905 Starbucks Corp. 326,400 10,765 * Las Vegas Sands Corp. 218,000 10,167 * Lululemon Athletica Inc. 112,900 8,760 Abercrombie & Fitch Co. 125,290 7,188 * Sirius XM Radio Inc. 3,210,440 5,811 * Amazon.com Inc. 24,040 4,166 * Fossil Inc. 36,930 2,834 670,840 Consumer Staples (3.6%) Walgreen Co. 986,312 42,747 Procter & Gamble Co. 477,100 30,081 * Green Mountain Coffee Roasters Inc. 664,300 27,090 Mead Johnson Nutrition Co. 387,600 23,198 PepsiCo Inc. 283,800 17,999 141,115 Market Value Shares ($000) Energy (8.5%) EOG Resources Inc. 797,660 89,585 Schlumberger Ltd. 858,000 80,154 Occidental Petroleum Corp. 429,300 43,776 National Oilwell Varco Inc. 548,000 43,604 Suncor Energy Inc. 520,700 24,483 Anadarko Petroleum Corp. 265,210 21,702 Consol Energy Inc. 341,940 17,340 Ensco plc ADR 308,690 17,318 337,962 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 199 Financials (8.1%) CME Group Inc. 215,560 67,100 Ameriprise Financial Inc. 887,000 56,165 * IntercontinentalExchange Inc. 348,200 44,639 Bank of New York Mellon Corp. 1,275,100 38,750 American Express Co. 758,560 33,051 BlackRock Inc. 134,830 27,504 Wells Fargo & Co. 728,810 23,511 Hartford Financial Services Group Inc. 769,975 22,791 Progressive Corp. 216,300 4,506 Goldman Sachs Group Inc. 26,520 4,343 322,360 Health Care (8.5%) Allergan Inc. 1,034,835 76,754 * Medco Health Solutions Inc. 1,030,700 63,532 * Agilent Technologies Inc. 1,283,360 54,004 * Novo Nordisk A/S ADR 361,400 45,775 Covidien plc 696,200 35,820 Perrigo Co. 370,400 28,310 * Illumina Inc. 222,700 15,455 13 U.S. Growth Fund Market Value Shares ($000) * Celgene Corp. 218,100 11,581 Teva Pharmaceutical Industries Ltd. ADR 162,500 8,141 339,372 Industrials (9.5%) Expeditors International of Washington Inc. 704,800 33,689 United Parcel Service Inc. Class B 411,700 30,383 Rockwell Automation Inc. 329,200 28,881 Danaher Corp. 535,330 27,088 PACCAR Inc. 508,630 25,498 * Jacobs Engineering Group Inc. 425,000 21,275 Goodrich Corp. 245,000 21,126 Manpower Inc. 325,400 20,663 Joy Global Inc. 202,310 19,701 Cummins Inc. 183,300 18,535 Illinois Tool Works Inc. 328,300 17,761 * Stericycle Inc. 200,000 17,284 Eaton Corp. 154,200 17,082 Caterpillar Inc. 162,000 16,675 WW Grainger Inc. 124,200 16,545 CH Robinson Worldwide Inc. 224,500 16,252 Siemens AG ADR 84,800 11,400 AMETEK Inc. 211,790 8,885 Precision Castparts Corp. 50,600 7,173 Boeing Co. 55,530 3,999 379,895 Information Technology (37.6%) * Apple Inc. 642,590 226,969 QUALCOMM Inc. 2,652,275 158,023 * Google Inc. Class A 185,505 113,789 * eBay Inc. 2,522,310 84,510 * EMC Corp. 2,276,400 61,941 Microsoft Corp. 2,293,825 60,970 Visa Inc. Class A 822,100 60,054 * Intuit Inc. 1,072,900 56,413 Mastercard Inc. Class A 224,500 54,006 * Citrix Systems Inc. 762,800 53,518 Altera Corp. 1,228,970 51,445 Oracle Corp. 1,463,900 48,162 * Adobe Systems Inc. 1,261,600 43,525 VeriSign Inc. 1,093,100 38,575 Broadcom Corp. Class A 903,370 37,237 * Polycom Inc. 711,800 34,024 Accenture plc Class A 634,870 32,683 * Teradata Corp. 640,300 30,619 * Juniper Networks Inc. 673,900 29,652 * NetApp Inc. 481,280 24,863 Texas Instruments Inc. 620,700 22,103 * Dolby Laboratories Inc. Class A 432,640 21,879 * BMC Software Inc. 424,600 21,018 Analog Devices Inc. 517,400 20,634 Market Value Shares ($000) Tyco Electronics Ltd. 521,800 18,806 * Trimble Navigation Ltd. 380,300 18,692 * Cognizant Technology Solutions Corp. Class A 217,800 16,742 * Skyworks Solutions Inc. 329,930 11,858 Western Union Co. 502,250 11,044 * Rovi Corp. 185,850 10,300 * F5 Networks Inc. 74,290 8,767 * VMware Inc. Class A 79,640 6,662 * Alliance Data Systems Corp. 54,680 4,305 * Acme Packet Inc. 38,720 2,913 1,496,701 Materials (3.8%) Syngenta AG ADR 807,900 54,388 Praxair Inc. 289,540 28,774 Monsanto Co. 336,280 24,175 Mosaic Co. 228,030 19,576 * Rio Tinto plc ADR 182,000 12,937 Freeport-McMoRan Copper & Gold Inc. 239,540 12,684 152,534 Telecommunication Services (1.3%) * Crown Castle International Corp. 1,221,100 51,469 Total Common Stocks (Cost $3,237,649) 14 U.S. Growth Fund Market Value Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (1.5%) 3 Vanguard Market Liquidity Fund, 0.213% 58,670,073 58,670 Face Amount ($000) Repurchase Agreement (0.4%) Banc of America 0.200%, 3/1/11 (Dated 2/28/11, Repurchase Value $14,600,000, collateralized by Federal National Mortgage Assn., 4.000%, 7/1/40) 14,600 14,600 U.S. Government and Agency Obligations (0.6%) Freddie Mac Discount Notes, 0.240%, 3/14/11 20,000 19,998 Freddie Mac Discount Notes, 0.230%, 5/23/11 5,000 4,998 24,996 Total Temporary Cash Investments (Cost $98,266) Total Investments (100.3%) (Cost $3,335,915) Other Assets and Liabilities (-0.3%) Other Assets 30,854 Liabilities (40,941) (10,087) Net Assets (100%) At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 7,039,156 Overdistributed Net Investment Income (7,495) Accumulated Net Realized Losses (3,709,933) Unrealized Appreciation (Depreciation) Investment Securities 654,798 Futures Contracts 4,100 Net Assets Investor SharesNet Assets Applicable to 162,229,068 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 16,651,141 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.4% and 0.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $22,497,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 U.S. Growth Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Dividends 1 21,883 Interest 1 178 Security Lending 6 Total Income 22,067 Expenses Investment Advisory FeesNote B Basic Fee 2,901 Performance Adjustment (294) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 4,262 Management and AdministrativeAdmiral Shares 545 Marketing and DistributionInvestor Shares 326 Marketing and DistributionAdmiral Shares 91 Custodian Fees 36 Shareholders ReportsInvestor Shares 30 Shareholders ReportsAdmiral Shares 9 Trustees Fees and Expenses 4 Total Expenses 7,910 Expenses Paid Indirectly (80) Net Expenses 7,830 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1 170,736 Futures Contracts 26,087 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 854,148 Futures Contracts 5,859 Change in Unrealized Appreciation (Depreciation) 860,007 Net Increase (Decrease) in Net Assets Resulting from Operations 1,071,067 1 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,000, $147,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 16 U.S. Growth Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 14,237 27,278 Realized Net Gain (Loss) 196,823 234,414 Change in Unrealized Appreciation (Depreciation) 860,007 (234,466) Net Increase (Decrease) in Net Assets Resulting from Operations 1,071,067 27,226 Distributions Net Investment Income Investor Shares (17,810) (16,650) Admiral Shares (7,328) (6,066) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (25,138) (22,716) Capital Share Transactions Investor Shares (469,608) (159,838) Admiral Shares (129,620) (104,130) Net Increase (Decrease) from Capital Share Transactions (599,228) (263,968) Total Increase (Decrease) 446,701 (259,458) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($7,495,000) and $3,406,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 U.S. Growth Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .059 1 .105 .105 .089 .113 .059 Net Realized and Unrealized Gain (Loss) on Investments 4.679 (.099) (3.049) (1.523) 2.354 .266 Total from Investment Operations 4.738 .006 (2.944) (1.434) 2.467 .325 Distributions Dividends from Net Investment Income (.108) (.086) (.116) (.116) (.087) (.035) Distributions from Realized Capital Gains       Total Distributions (.108) (.086) (.116) (.116) (.087) (.035) Net Asset Value, End of Period Total Return 2 32.17% -0.02% -16.29% -7.44% 14.50% 1.93% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,145 $2,796 $2,956 $3,637 $4,308 $4,530 Ratio of Total Expenses to Average Net Assets 3 0.44% 0.45% 0.49% 0.43% 0.50% 0.58% Ratio of Net Investment Income to Average Net Assets 0.58% 1 0.66% 0.79% 0.47% 0.60% 0.34% Portfolio Turnover Rate 102% 74% 101% 107% 51% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.016 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.02%), (0.03%), (0.03%), (0.03%), (0.01%), and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Growth Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .189 1 .338 .335 .325 .416 .271 Net Realized and Unrealized Gain (Loss) on Investments 12.150 (.256) (7.919) (3.950) 6.107 .677 Total from Investment Operations 12.339 .082 (7.584) (3.625) 6.523 .948 Distributions Dividends from Net Investment Income (.339) (.292) (.376) (.425) (.343) (.178) Distributions from Realized Capital Gains       Total Distributions (.339) (.292) (.376) (.425) (.343) (.178) Net Asset Value, End of Period Total Return 32.36% 0.13% -16.15% -7.28% 14.80% 2.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $836 $737 $838 $1,116 $1,325 $1,262 Ratio of Total Expenses to Average Net Assets 2 0.29% 0.29% 0.30% 0.24% 0.27% 0.34% Ratio of Net Investment Income to Average Net Assets 0.73% 1 0.82% 0.98% 0.66% 0.83% 0.58% Portfolio Turnover Rate 102% 74% 101% 107% 51% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.041 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), (0.03%), (0.03%), (0.03%), (0.01%), and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 19 U.S. Growth Fund Notes to Financial Statements Vanguard U.S. Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market 20 U.S. Growth Fund Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. William Blair & Company, L.L.C., and beginning in October 2010, Wellington Management Company, LLP , and Delaware Management Company, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for William Blair & Company is subject to quarterly adjustments based on performance for the preceding five years relative to the Russell 1000 Growth Index. In accordance with the advisory contracts entered into with Wellington Management Company, LLP , and Delaware Management Company in October 2010, beginning September 1, 2011, their investment advisory fees will be subject to quarterly adjustments based on performance since November 30, 2010, relative to the Russell 1000 Growth Index. Until October 2010, a portion of the fund was managed by AllianceBernstein L.P. The basic fee paid to AllianceBernstein L.P. was subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended February 28, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.15% of the funds average net assets, before a decrease of $294,000 (0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $644,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.26% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the six months ended February 28, 2011, these arrangements reduced the funds expenses by $80,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 21 U.S. Growth Fund Level 1 
